Citation Nr: 0703176	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-33 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty from August 1949 to January 1952.  
He died in October 2002.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The claims were remanded to the RO in 
March 2005 so that additional development of the evidence 
could be accomplished.  


FINDINGS OF FACT

1.  The veteran died in October 2002.  The causes of death 
listed on his death certificate were respiratory failure, due 
to or as a consequence of cerebrovascular accident and 
atherosclerotic coronary artery disease.  Congestive heart 
failure was listed as a significant condition contributing to 
death but not resulting in the underlying cause of death .

2.  At the time of the veteran's death, service connection 
had been established for residuals of a cold injury of the 
left foot with peripheral neuropathy, evaluated as 30 percent 
disabling; residuals of a cold injury of the right foot with 
peripheral neuropathy, evaluated as 30 percent disabling; 
residuals of a cold injury of the left hand, evaluated as 10 
percent disabling; and residuals of a cold injury of the 
right hand, evaluated as 10 percent disabling.  The combined 
evaluation was 70 percent.  The veteran was also in receipt 
of a total disability evaluation based on individual 
unemployability from January 12, 1998.

3.  A service-connected disability was neither an immediate 
or underlying cause of the veteran's death, etiologically 
related to the cause of his death, nor did such a disability 
hasten the death.


4.  The appellant's income exceeds the applicable statutory 
levels for the annualized periods in which the income was 
received.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312(a) (2006).

2.  The appellant's countable income is excessive for receipt 
of pension benefits.  38 U.S.C.A. §§ 1521, 1541, 5107 (West 
2002); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; evidence of a nexus between service and 
death; and the effective date of any benefits.  The appellant 
must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.


VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, securing expert opinions.  38 
U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2003 and April 
2005 correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
benefits sought on appeal.  The claims were readjudicated in 
January and October 2006 supplemental statements of the case 
(SSOCs).  The failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
benefits sought on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claims, and any questions as to the appropriate effective 
dates to be assigned are moot.

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the provisions of 38 U.S.C.A. § 5103(a) were 
enacted after the rating decision at issue, thus making 
compliance with the timing requirements of 38 U.S.C.A. § 5103 
impossible.  Since then, however, the content of the notice 
provided to the appellant fully complied with the 
requirements of that statute.  The appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of her claims, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence of any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Service and 
postservice medical records are of record, and there is no 
pertinent evidence which has been identified as available 
that is not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of her claim.  38 U.S.C.A. § 5103A.

Analysis

Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).


Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury. 
 If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  
 
For veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such cardiovascular disease, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  Additionally, service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In the present case, the causes of death listed on the death 
certificate are respiratory failure, due to or as a 
consequence of cerebrovascular accident and atherosclerotic 
coronary artery disease.  Congestive heart failure was listed 
as a significant condition contributing to death but not 
resulting in the underlying cause of death.  The veteran's 
death certificate does not show that an autopsy was 
performed, and the appellant has not reported an autopsy.  At 
the time of the veteran's death, service connection had been 
established for residuals of a cold injury of the left foot 
with peripheral neuropathy, evaluated as 30 percent 
disabling; residuals of a cold injury of the right foot with 
peripheral neuropathy, evaluated as 30 percent disabling; 
residuals of a cold injury of the left hand, evaluated as 10 
percent disabling; and residuals of a cold injury of the 
right hand, evaluated as 10 percent disabling.  The combined 
rating was 70 percent, and the veteran was in receipt of a 
total disability evaluation based on individual 
unemployability from January 12, 1998.


The Board initially notes that the veteran's service medical 
records are devoid of reference to complaints or diagnosis of 
any of the disorders listed on the death certificate.  An 
August 1949 examination report shows that the veteran's 
respiratory system and heart were normal on clinical 
examination, and a November 1951 examination report shows 
similar findings.  
 
Clinical findings associated with a February 1961 VA 
examination show that the veteran's cardiovascular system was 
normal.  As such, there is no evidence of atherosclerotic 
coronary artery disease or during active duty service or 
within one year of discharge from active duty service. 
 Therefore, the Board finds that there is no evidence to 
directly relate the veteran's cause of death to his active 
duty service.

The appellant contends that the veteran's death was 
"partly" due to his service-connected "frozen feet."  See 
VA Form 21-524, received in December 2002.  She also alleges 
that a doctor had essentially informed her of such a causal 
relationship.  Id.  By letters of April and August 2005 the 
appellant was requested to supply VA with a statement from a 
physician supporting her claim.  She is not shown to have 
submitted such a statement.  

Review of private medical records obtained from the Lexington 
Medical Center, dated from 1989 to October 2002, to include 
the terminal medical records.  While these note treatment for 
hypertension, hypertensive cardiovascular disease, history of 
transient ischemic attacks, and status post myocardial 
infarction, they do not include an opinion addressing a 
relationship between the veteran's death and his service-
connected frostbite residuals.  The terminal hospital records 
show that the veteran was admitted in October 2002 with 
complaints of increasing shortness of breath and decreased 
mental status.  He died one week later.  
 
The death summary report includes final diagnoses of 
cerebrovascular accident, respiratory failure, congestive 
heart failure, peripheral vascular disease status post 
bilateral above-knee amputations, anemia, and probable 
aspiration pneumonia.  The veteran's service-connected 
frostbite residuals were not mentioned.  

A VA physician is shown to have had the opportunity to review 
the veteran's claim files in August 2005.  The physician 
opined that there is no evidence that the veteran's frostbite 
of the lower extremities in any way contributed to his 
cerebrovascular disease which was the ultimate cause of his 
death.  He added that there was no chance that frostbite 
residuals aided or leant assistance to the cause of the 
veteran's death.  The reviewing physician further opined that 
there was no chance that frostbite combined to cause the 
veteran's death, or that the frostbite contributed 
substantially or materially to the cause of death.  

In short, the only medical opinion of record which addresses 
the etiology of the veteran's causes of death is the August 
2005 opinion which, in essence, states that it is not likely 
that the veteran's service-connected frostbite disabilities 
contributed to his death.  Thus, the  preponderance of the 
evidence is against a finding that the veteran's service-
connected disabilities were a contributory cause of death.

In sum, the Board sympathizes with the appellant and 
acknowledges her contentions.  However, there is no basis for 
finding that the cause of the veteran's death was in any 
manner related to his military service or a service-connected 
disability.

Given this evidentiary picture, the preponderance of the 
evidence is against finding that any service-connected 
disorder had a causal connection to the veteran's death. 
 Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Pension

In December 2002, the appellant filed an "Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits By A Surviving Spouse" (VA Form 21-534). 
 On the claim, the appellant stated that her countable income 
from the Social Security Administration (SSA) was $911.00 per 
month (or $10, 932 annually).  As part of the March 2005 
remand, the appellant was requested to complete and return 
certain VA forms in order so that her current financial 
status could be ascertained.  She was informed that this 
information was necessary so that the VA could determine if 
she met the income requirements for the payment of 
nonservice-connected death pension benefits.  

Subsequently, the appellant submitted a VA Form 21-534 in 
February 2006.  The form showed that the appellant claimed to 
be receiving $970.00 per month (or $11,640 annually) from the 
SSA.  She also supplied a VA Form 21-8416, "Medical Expense 
Report."  This form shows that various medical expenses had 
been paid on behalf of the veteran between September 1998 and 
May 2002.  None of these expenses concerned expenditures for 
the appellant.  Also supplied by the appellant, in April 
2006, is shown to be a VA Form 21-0518-1, "Improved Pension 
Eligibility Verification report (Surviving Spouse with No 
Children."  On it, she seemed to report receiving $900.00 
from SSA.  She reported no other monthly income.  

Also of record is a SSA Data form, dated in October 2006.  
The form shows that the appellant was paid, on a monthly 
basis the following amounts:  $957.00 (beginning in October 
2002), $969.70 (beginning in December 2002), $990.60 
(beginning in December 2003), $1017.20 (beginning in December 
2004), and $1058.50 (beginning in December 2005).  


The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273 (2006).  Payments from any 
kind from any source shall be counted as income during the 
12-month annualization period in which received, unless 
specifically excluded.  38 C.F.R. § 3.271.  
 
For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(c) .

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(c)(3)(ii).  Payment of monetary benefits will commence 
the month following the effective date of the award.  38 
C.F.R. § 3.31 (2006).

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23 (2006).  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3).  The MAPR is published in Appendix B of VA Manual 
M21-1 (M21-1) and is to be given the same force and effect as 
published in VA regulations.  38 C.F.R. § 3.21.

Effective December 1, 2002, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,497. 
 Id.  Effective December 1, 2003, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,634. 
 Id.  Effective December 1, 2004, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,814. 
 Id.  Effective December 1, 2005, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $7,094. 
 Id.  Also, though the appellant has not supplied 2006 income 
figures, the Board nevertheless parenthetically notes that 
effective December 1, 2006, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $7,329. 
 Id.

Income from Social Security Administration benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income.  Certain unreimbursed 
medical expenses (in excess of five percent of the MAPR) may 
be excluded from countable income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272.  

In her initial application for benefits, the appellant listed 
no dependents.  For each year, subsequent to the date of the 
veteran's death, up to 2005, even when using the financial 
figures available that are most beneficial to the appellant 
(in other words, the SSA income as reported by the appellant, 
which is lower than what is indicated as part of the October 
2006 SSA document), the appellant's income, for each year, 
clearly exceeded the respective MAPR amount limit.  

While the Board can certainly empathize with any financial 
difficulty the surviving spouse may experience, because the 
appellant's income exceeds the statutory limit, she is not 
entitled to VA death pension benefits.  In summary, the 
evidence of record shows that the appellant's income at all 
periods relevant to this claim clearly exceeded the statutory 
limits for entitlement to death pension benefits even after 
reducing her income by unreimbursed expenses.

Although recognizing the veteran's service, the Board is 
nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c).  In this 
case, the law passed by Congress specifically prohibits the 
payment of VA death pension benefits to surviving spouses 
whose income exceeds certain levels, as does the appellant's.


In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's income exceeds the 
statutory limits, she is not legally entitled to death 
pension benefits, regardless of the veteran's honorable 
service.  Thus, the appellant's claim of entitlement to death 
pension benefits must be denied.
 
The appellant should understand  that should her income 
decrease, or if the amount that she pays out in the form of 
unreimbursed medical expenses increases, she may reapply for 
improved death penson benefits.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


